[Cite as Ream v. Graffiti Foods, Ltd., 2017-Ohio-7190.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Steven Ream,                                         :

                 Plaintiff-Appellant,                :

v.                                                   :              No. 17AP-179
                                                              (C.P.C. No. 16CVH11-11342)
Graffiti Foods, Ltd. et al.,                         :
                                                              (REGULAR CALENDAR)
                 Defendants-Appellees.               :


                                            D E C I S I O N

                                     Rendered on August 10, 2017


                 On Brief: Marshall and Forman LLC, Edward R. Forman,
                 John S. Marshall and Samuel M. Schlein, for appellant.
                 Argued: Edward R. Forman.

                 On Brief: The Behal Law Group LLC, Robert J. Behal and
                 Gilbert J. Gradisar, for appellees Argued: Robert J. Behal.


                  APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.
        {¶ 1} Steven Ream is appealing from the dismissal of his defamation suit against
Graffiti Foods, Ltd. and Philip E. Griesinger.            He assigns a single error for our
consideration:
                 IN DISMISSING A DEFAMATION CLAIM, THE COURT OF
                 COMMON PLEAS ERRED BY DISREGARDING THE
                 TENDENCY OF THE FALSE STATEMENTS TO INJURE
                 THEIR TARGET IN HIS OR HER TRADE, OCCUPATION,
                 OR PROFESSION.

        {¶ 2} Our standard of review for a decision and entry granting a Civ.R. 12(B)(6)
motion to dismiss is de novo. Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79, 81, 2004-
No. 17AP-179                                                                              2


Ohio-4362, ¶ 5. We accept as true all factual allegations in the complaint. Mitchell v.
Lawson Milk Co., 40 Ohio St. 3d 190, 192 (1988). Dismissal may be ordered only if it
appears beyond a doubt that the plaintiff can prove no set of facts entitling him to relief.
O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St. 2d 242 (1975), syllabus.
       {¶ 3} Ream was a chef employed with Graffiti Foods, Ltd. until he was fired
through the actions of Philip Griesinger, the CEO of Graffiti Foods, Ltd. Griesinger is
alleged to have accompanied the firing with an email sent to persons in the food service
industry. Ream viewed the email as being defamatory. A common pleas judge did not
view the email as defamatory and dismissed the lawsuit filed on Ream's behalf.
       {¶ 4} The email is set forth in the complaint which initiated the lawsuit. The
email reads:
               Effective immediately Chef Steve Ream is no longer
               employed at Graffiti Foods.

               Chef Stephanie Van Den Berg who has worked on projects
               for us over the past year will be working with our Food
               Scientist, Melissa Shimp.

               At Graffiti Foods, one thing that we take very seriously and
               hold great pride in is the high standards and expectations
               we have for the behavior and conduct of all our employees,
               especially anyone in a leadership capacity. When it comes
               to establishing a culture of excellence and positioning
               ourselves to best meet our valued customers, partners, and
               suppliers we believe that our expectations in this area can
               never be high enough.

               Due to these standards, we have had to make a difficult
               decision to part ways with one of our team members. We
               want to ensure you that this decision (as well as past
               personnel decisions) are grounded in the philosophy and
               belief in excellence. We need to have the very best people
               who adhere and fit with our culture of high standards and
               personal accountability. We value you as a partner and
               look forward to continuing to meet your needs while
               rewarding your continued trust in us.

               All inquiries and any questions should come directly to me,
               Phil Griesinger. All of my information is below.
No. 17AP-179                                                                               3


              Regards, Phil.

(Compl. at ¶ 23.)

       {¶ 5} "Defamation is a false publication that injures a person's reputation,
exposes him to public hatred, contempt, ridicule, shame or disgrace; or affects him
adversely in his trade or business." Sweitzer v. Outlet Communications, Inc., 133 Ohio
App.3d 102, 108 (10th Dist.1999). In order to establish a claim for defamation, a plaintiff
must show that: (1) the defendant made a false statement of fact; (2) the statement was
defamatory; (3) the statement was published; (4) the plaintiff suffered injury as a
proximate result of the publication; and, (5) the defendant acted with the requisite degree
of fault in publishing the statement. Am. Chem. Soc. v. Leadscope, Inc., 133 Ohio St. 3d
366, 2012-Ohio-4193, ¶ 77.
       {¶ 6} Here, Ream was not a public figure, so this case does not involve the legal
issue of actual malice. See New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964)
(a public official could not recover damages for a defamatory falsehood relating to his
official conduct unless he proved actual malice, that the statement was made with
knowledge that was false or reckless disregard of whether it was false); Curtis Publishing
Co. v. Butts, 388 U.S. 130, 162-65 (1967)(extending Sullivan rule to public figures in
addition to public officials) (Warren, C.J., concurring in the result). Instead, the standard
is whether the email included any false statements which harmed Ream by affecting him
adversely in his trade, business, or profession. Jackson v. Columbus, 117 Ohio St. 3d 328,
2008-Ohio-1041, ¶ 9. A lost employment opportunity would constitute actual injury.
Woods v. Capital Univ., 10th Dist. No. 09AP-166, 2009-Ohio-5672, ¶ 40. If the email
included statements which were false and harmful, malice or ill-will would be inferred, at
least at the pleading stage of a lawsuit. The complaint in defamation alleged that the
statements in the email were false and that Ream was actually fired for asking for a raise
and for reasons related to workers' compensation.
       {¶ 7} Unlike the trial court judge, we find that the statements could be construed
as defamatory. Ream was accused of being fired for failing to conduct himself within the
expected standards for behavior, conduct, and accountability. Although the allegations in
the email are not specific, they could be construed as alleging that Ream was a bad
No. 17AP-179                                                                             4


employee at least—guilty of egregious misconduct at worst.             His misconduct was
presented as so bad that he had to be fired.      The allegations could be construed as
harming Ream in any efforts he would make in trying to get another job in the food
service industry. Whether anyone who received the email believed its allegations is not
known at this stage of the proceedings.
       {¶ 8} We are not, at this point in the proceedings, dealing with actual facts. The
motion to dismiss was not converted to a motion for summary judgment. The trial court
was bound by the allegations within the four corners of the complaint. The email was
phrased in such a way as to imply, without stating how, that Ream so failed to meet
Graffiti's high standards and expectations for behavior, conduct, and personal
accountability that he had to be immediately terminated. (Compl. at ¶ 26.)
       {¶ 9} Counsel for Griesinger and Graffiti Foods, Ltd. argues that the email was
merely an expression of opinion. In fact, the statement was far more than opinion or fair
comment on his performance. The statement alleged that chef Ream had engaged in
conduct bad enough that it necessitated his firing. His being fired was an admitted fact.
The reason was not stated but made no mention of issues related to a request for a raise or
workers' compensation. The email strongly implied that chef Ream had engaged in
misconduct and "effective immediately" was "no longer employed at Graffiti Foods."
(Compl. at ¶ 23.) Thus, Ream was no longer employed because he was not one of "the
very best people who adhere and fit with our culture of high standards and personal
accountability." Id. Those allegations state a claim for defamation.
       {¶ 10} The sole assignment of error is sustained. The dismissal of the lawsuit is
vacated and the case is remanded to the Franklin County Court of Common Pleas for
further appropriate proceedings.
                                                  Judgment reversed and case remanded
                                                               for further proceedings.

                         BRUNNER and HORTON, JJ., concur.